             Case 1:19-cr-00224-JD Document 9 Filed 12/09/19 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                          ]
                                                  ]
v.                                                ]        No. 19-CR-224-JD
                                                  ]
ALEX ARSENAULT                                    ]

                            ASSENTED-TO MOTION TO CONTINUE

        Alex Arsenault respectfully moves the Court to continue his jury trial, currently

scheduled for jury selection on January 7, 2020, for approximately 60 days. 1

        As grounds for this motion, it is stated:

        Mr. Arsenault is charged with possession of an unregistered explosive. He made his

initial appearance on November 14, 2019. The government provided discovery on November 22

and December 4. Counsel and Mr. Arsenault both need additional time to review these materials

and then meet to discuss them. Given the volume and nature of the materials provided, counsel is

providing these materials to Mr. Arsenault on a thumb drive, but Mr. Arsenault cannot review

them until internet monitoring software is installed on his computer, as required by his

conditions of release set on November 20. Additionally, counsel is considering possibly retaining

one or more experts and needs additional time to assess this matter. In these circumstances, the

ends of justice served by granting a continuance outweigh the best interest of the public and the

defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

        The government, through AUSA Krasinski, has no objection to this motion.




1
 No memorandum accompanies this motion because one is not necessary as the government has assented to the
motion.

                                                      1
           Case 1:19-cr-00224-JD Document 9 Filed 12/09/19 Page 2 of 2




       WHEREFORE, Alexander Arsenault respectfully moves the Court to continue his jury

trial, currently scheduled for jury selection on January 7, 2020, for approximately 60 days.

                                                     Respectfully submitted,


                                                     /s/ Behzad Mirhashem
                                                     Behzad Mirhashem
                                                     N.H. Bar #10031



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 9, 2019 the above document was served electronically
upon all counsel of record through the CM/ECF filing system.


                                                     /s/ Behzad Mirhashem
                                                     Behzad Mirhashem




                                                 2
